Citation Nr: 1202010	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-07 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for PTSD, with a 30 percent disability rating assigned, effective November 22, 2004.

Entitlement to TDIU was denied in a November 2009 rating decision.  Although notice of disagreement was not submitted, the Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence, the issue of entitlement to TDIU is before the Board as part of the appeal of the initial rating for PTSD.

In August 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, and mood without total occupational and social impairment.

2.  Service-connected PTSD limits the Veteran to marginal employment in a sheltered environment and precludes him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to TDIU, further assistance is unnecessary to aid the Veteran in substantiating that aspect of his claim.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  

While the record does not include the individual treatment records from his private psychiatrist, treatment summaries submitted by the psychiatrist report the relevant findings from the treatment records; hence there is no prejudice from the absence of the treatment records themselves.  Cf. Massey v. Brown, 7 Vet. App. 204 (1994) (holding VA had a duty to obtain records of treatment reported by private physicians).  

The Veteran was provided VA examinations in July 2005, March 2009, and September 2009 to evaluate the severity of his PTSD disability.  The private psychiatrist provided a current examination and assessments in February and June 2010.  These examinations provided the information needed to evaluate the PTSD disability.  There is no indication that the PTSD has worsened since the June 2010 examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007). 
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.  

Higher Initial Rating for PTSD

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2011).

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran has demonstrated deficiencies in most areas of work, school, family relationships, judgment, thinking and mood.  

As recently reported by his private physician the Veteran has only been able to engage in marginal employment on his family's farm, and has had to give up his construction business.  In February 2010, the private psychiatrist noted that the Veteran had been barely able to perform chores on the family farm.  These limitations have been attributed to the PTSD.  The Veteran has not attempted schooling, but it is reasonable to expect that he would have limitations similar to those shown in the area of employment.

Although married, VA examinations show that he has had significant conflict with his spouse and has a distant relationship with his siblings and extended family.  One of the reasons for leaving his contracting business was related to conflicts with his brother.  These findings show deficiencies in the area of family relations.

His mood has been found to be depressed and his thinking has been described by his psychiatrist as tangential and he has been found to have a formal thought disorder.  His judgment has been described as "altered."  Hence, there is evidence of deficiencies in these areas.

It is true that the VA examiners and treatment providers have found a somewhat less severe level of disability.  The VA examiners and treatment providers have reported GAF's indicative of only moderate impairment, and the VA examiner found that the Veteran did not have deficiencies in most of the areas needed for 70 percent rating and was not unemployable.  These findings; however, appear to have been based on the Veteran's reported evasiveness in answering questions.  His psychiatrist; however, attributed the evasiveness to the Veterans' tangential thinking.

This evidence weighs in favor of a finding that the Veteran has deficiencies in most of the areas needed for a 70 percent rating.  

Although he has significant impairment in most areas of social and occupational functioning, the Veteran is not totally impaired.  The Veteran has maintained a close relationship with his children, and has also maintained relationships with his wife and extended family; although the latter relationships have been fraught.  In any event, the record does not show a disability that approximates near total social impairment.

The Veteran has also been engaged in marginal employment throughout the appeal period.  Hence, he does not have total occupational impairment.

The Veteran's service-connected PTSD has most closely approximated the criteria for a 70 percent rating; throughout the appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411; Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).    

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's disability is manifested by social and occupational impairment; such disability is contemplated by the rating schedule.  To the extent there is occupational impairment beyond that contemplated by the rating schedule; it is compensated by the grant of a TDIU.

These manifestations are, therefore, contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

TDIU

Legal Criteria

A TDIU claim may be granted where the schedular rating is less than total and the service connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Marginal employment is not considered gainful employment, and employment is marginal when a Veteran's earned income does not exceed the U.S. Department of Commerce, Bureau of the Census, poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment can also be held to exist on "a facts found" basis, including employment in a protected environment, such as a family business, when earned income is above the poverty level.  38 C.F.R. § 4.16(a).

Analysis

The Veteran's only service-connected disability is PTSD evaluated as 70 percent disabling.  Thus, the Veteran meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected PTSD precludes gainful employment for which his education and occupational experience would otherwise qualify him.

As noted above, the Veteran indicated on his July 2009 application for TDIU that he had been unable to work since 2003.  Medical and lay evidence confirm that he left the company he owned with his brother and ended a subsequent contracting business due to his inability to cope with anxiety and personal conflict and manage the multiple responsibilities that come with contracting and owning one's own business.    

While the Veteran has reported that he has since worked around the family farm and helped with his son's organic food business, the evidence establishes that his employment has been marginal and in a sheltered environment.  

In an August 2009 statement, he reported that he worked he sometimes worked up to 20 hours per week or more, based upon his ability and the work available.  He stated that he was no longer able to work in construction or own his own company.  

In a February 2010 letter, the private psychiatrist stated that the Veteran was incapable of gainful employment as a result of his PTSD disability.  The Veteran was barely able to do the minimal chores on the family farm, and even his frequency in doing those had slowly diminished.  He stated that the Veteran experienced depression and anxiety in the context of PTSD and that his affect was severely restricted.  His thought process was properly described technically as tangential thinking and represented a formal thought disorder.  In another letter dated in June 2010, the psychiatrist stated that the Veteran remained marginally employed in a sheltered environment.   

The Board recognizes that the VA examiners have found the Veteran's PTSD symptoms and their impact on occupational functioning to be more moderate and the private psychiatrist has described the Veteran's disability as more severe.  The Board finds the statements from the treating psychiatrist to be the most indicative of the Veteran's level of disability as he has seen him during more than 50 treatment sessions throughout this claim.  

The psychiatrist has consistently asserted that Veteran became unemployed and was no longer able to continue his regular line of work as a construction manager or contractor due to his PTSD symptoms.  While he helped on the family farm or at his son's business, this employment was marginal and was possible because of the sheltered environment provided by his family.  In the psychiatrist's opinion, the Veteran was incapable of gainful employment.  This opinion is supported by several VA treatment and examination reports throughout the claim, where examiners have found significant occupational impairment due to the PTSD disability.

The Veteran's income level has not been established, but the record establishes that the Veteran is and has been throughout the claim marginally employed in the sheltered work environment of the family businesses and his service-connected disability precludes gainful employment for which he would otherwise be qualified.  38 C.F.R. § 4.16(a).

Resolving all doubt in the Veteran's favor, entitlement to TDIU is granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7, 4.21; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating of 70 percent for PTSD is granted, effective from the date of service connection.

Entitlement to TDIU is granted, effective from the date of service connection for PTSD.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


